Exhibit 10.1

 

Special Performance Share Award Agreement

 

Staples, Inc.

Employer ID: 04-2896127

500 Staples Drive

Framingham, MA 01702

«FirstName» «LastName»

EMPLOYEE ID:

«Address1»

LOCATION:

«Address2»

«City», «State»  «Zip»

«Country»

 

Staples, Inc. (“Staples”) hereby agrees to award to the recipient named above
(the “Recipient”) on the date set forth below (the “March 2013 Board Meeting
Date”) the number of shares of Common Stock of Staples (the “Shares”), in
accordance with and subject to the terms, conditions, and restrictions of this
Agreement (as defined below). If the conditions described below are satisfied,
such award will be made under the terms of Staples’ Amended and Restated 2004
Stock Incentive Plan, as further amended or restated from time to time (the
“Plan”), on the March 2013 Board Meeting Date.

 

Date of Agreement:

July 1, 2010

 

Performance Cycle:

FY 2010 — FY 2012

 

Total Number of Shares @ Target:

[                          ]

 

March 2013 Board Meeting Date:

See section 2(b) of the SPSA Terms

 

Vesting Dates:

See below

 

 

Vesting Date

 

Percentage of Shares Vesting on Vesting Date

March 2013 Board Meeting Date

 

33%

First anniversary of the March 2013 Board Meeting Date

 

33%

Second anniversary of the March 2013 Board Meeting Date

 

34%

 

By your acceptance of this Special Performance Share Award Agreement (“SPSA”),
you agree that any Shares will be awarded under and governed by the terms and
conditions of the Plan, the SPSA and the Special Performance Share Award
Agreement  — Terms and Conditions (“SPSA Terms”), which is attached hereto (this
SPSA and the SPSA Terms are together referred to as the “Agreement”).

 

Performance Objectives:  As more fully described in the SPSA Terms, the number
of Shares awarded on the March 2013 Board Meeting Date shall be determined based
on extent to which certain Earnings Per Share (“EPS”) and Return on Net Asset
(“RONA”) objectives (the “Performance Objectives”), which will be established in
each year of the three-year Performance Cycle, are achieved.   The EPS and RONA
Performance Objectives each will be weighted 50%.   All awards of Shares require
certification of the Staples Board of Directors at the end of the Performance
Cycle that the Performance Objectives have been satisfied.  The following are
the Performance Objectives for fiscal year 2010, the first fiscal year of the
Performance Cycle.

 

SPECIAL PERFORMANCE SHARE AWARD SCHEDULE

 

 

 

FY 2010 EPS*

 

FY 2010 RONA

 

% Target Shares Earned
and Awarded

 

Threshold

 

 

 

 

 

50

%

 

 

 

 

 

 

75

%

Target

 

 

 

 

 

100

%

 

 

 

 

 

 

125

%

Maximum

 

 

 

 

 

133

%

 

--------------------------------------------------------------------------------


 

For purposes of this Agreement, “EPS” means earnings per share on a fully
diluted basis calculated in a manner consistent with the method used by Staples
for financial planning purposes.

 

The total number of shares at target (the “Target Award”) shall remain fixed for
the balance of the Performance Cycle.  One-third of the Target Award will be
applied as a target amount for each of the fiscal years within the Performance
Cycle.  The Performance Objectives for fiscal years 2011 and 2012, the second
and third fiscal years of the Performance Cycle, will be established within 90
days of the beginning of the respective fiscal year and communicated to you.

 

 

Accepted by:

 

Staples, Inc.

 

 

 

 

 

 

 

 

Ronald L. Sargent

«FirstName» «LastName»

 

Chairman and Chief Executive Officer

 

--------------------------------------------------------------------------------


 

SPECIAL PERFORMANCE SHARE AWARD AGREEMENT — Terms and Conditions

 

 

1.             Award.  If all the conditions set forth in this Agreement are
satisfied, on the March 2013 Board Meeting Date (as defined below in Section
2(b)) an award of Shares will be made under the Plan to the Recipient named in
the accompanying SPSA. No Shares will be delivered to the Recipient or
transferred into the Recipient’s name until the March 2013 Board Meeting Date
(except as provided in Section 7), and the Recipient shall have no rights to any
Shares or any rights associated with such Shares (such as dividend or voting
rights) until the March 2013 Board Meeting Date (if an award of Shares on the
March 2013 Board Meeting Date shall be made, the Recipient (a) shall have the
right to vote the Shares and act in respect of the Shares at any meeting of
stockholders, but (b) shall not have any rights to receive cash dividends with
respect to any unvested Shares).  Except where the context otherwise requires,
the term “Staples” shall include any parent and all present and future
subsidiaries of Staples as defined in Sections 424(e) and 424(f) of the Internal
Revenue Code of 1986, as amended or replaced from time to time (the “Code”). 
Capitalized terms used but not defined herein shall have the meaning ascribed to
them in the SPSA.

 

2.              Conditions for the Award.  Except as provided  in Sections 3 and
7, an award of Shares on the March 2013 Board Meeting Date shall be made, and
the shares shall be considered to “vest”, only if:

 

(a)           The Recipient is, and has continuously been, an employee of, or a
consultant to, Staples (or any Surviving Corporation (as defined below in
Section 7(a)) beginning with the date of this Agreement and continuing through
the Vesting Date; and

 

(b)           The Performance Objectives during the Performance Cycle are
satisfied.  The Board of Directors, upon recommendation of the Committee, must
determine and certify on the date of its first regularly scheduled meeting
following the end of the Performance Cycle (generally in March) whether, and to
what extent, the Performance Objectives have been achieved.  The date on which
the Board of Directors certifies that the Performance Objectives have been
satisfied shall be the “March 2013 Board Meeting Date” for purposes of this
Agreement.

 

To determine the number of Shares to be awarded for a Performance Cycle, the
Committee will add the amounts earned in relation to the Performance Objectives
achieved for each fiscal year within the Performance Cycle and (subject to the
other provisions of this Agreement, including Section 2(a), Section 3, Section 7
and Section 8) award such number of Shares in accordance with this Section 2. 
In making its determination, the Committee may adjust the Performance Objectives
to take into account accounting changes, certain acquisitions and divestitures
and related charges, other special one-time or extraordinary gains and/or losses
and other one-time or extraordinary events as permitted under the Plan; provided
that the Committee may not adjust the Performance Objectives to take into
account foreign currency exchange rate fluctuations, changes in corporate tax
rates or recurring store closures consistent with historic patterns (with
widespread, out of the ordinary store closures not being consistent with
historic patterns).  In measuring the achievement of Performance Objectives for
any fiscal year within a Performance Cycle and calculating the number of Shares
to be awarded at the end of a Performance Cycle, awards (unless otherwise
expressly provided therein) will be linearly interpolated between the
percentages set forth in the SPSA based upon actual results as determined by the
Committee.

 

3.              Employment Events Affecting Payment of Award.

 

(a)           Except as provided in Section 3(b) and in Section 7, and subject
to Section 8, if the Recipient is terminated by Staples other than for Cause (as
defined below in Section 7(a)) on or prior to the March 2013 Board Meeting Date,
the Recipient will nevertheless be awarded on the March 2013 Board Meeting Date
the number of Shares determined under Section 2(b) for any completed fiscal
years of the Performance Cycle during which the Recipient was employed by
Staples and such Shares will be

 

1

--------------------------------------------------------------------------------


 

fully vested.  If the Recipient is terminated by Staples after the March 2013
Board Meeting Date but prior to a Vesting Date, all unvested Shares shall fully
vest.

 

(b)           If the Recipient (i) dies or (ii) becomes disabled (within the
meaning of Section 22(e)(3) of the Internal Revenue Code), in each case on or
prior to the March 2013 Board Meeting Date, then the Recipient or his estate
will nevertheless be awarded on the March 2013 Board Meeting Date the number of
Shares determined under Section 2(b) hereof as if the Recipient were still
employed on the March 2013 Board Meeting Date and such Shares will be fully
vested.  If the Recipient (i) dies or (ii) becomes disabled (within the meaning
of Section 22(e)(3) of the Internal Revenue Code), in each case after the March
2013 Board Meeting Date but prior to a Vesting Date, all unvested Shares shall
fully vest.

 

(c)           If (i) the Recipient’s relationship with Staples is terminated by
Staples for Cause (i) on or prior to the March 2013 Board Meeting Date or (ii)
after the March 2013 Board Meeting Date but prior to a Vesting Date, no Shares
will be issued, no unvested Shares will vest and this Agreement will be of no
further force or effect.

 

(d)           Awards granted to Recipients are intended to be made solely on
account of the attainment of the Performance Objectives.  Accordingly, no award
made to a Recipient in which employment with Staples or an Affiliate is
terminated as set forth in Section 3(a) will be made unless the Committee
determines that the Performance Objectives for the applicable fiscal years
within a particular Performance Cycle were achieved, and the Committee
authorizes the payment of the award as described in Section 2(b).

 

4.             Delivery of Shares.  Staples shall, within 30 days of a Vesting
Date (or, if applicable, the date the Shares vest under Section 3 or Section 7),
effect the issuance of the Shares by delivering the Shares to a broker
designated by the Recipient.

 

5.             No Special Employment or Similar Rights.  Nothing contained in
the Plan or this Agreement shall be construed or deemed by any person under any
circumstances to bind Staples to continue the employment or other relationship
of the Recipient with Staples for the period prior to or after the March 2013
Board Meeting Date.

 

6.              Adjustment Provisions.

 

(a) Changes in Capitalization.   In the event of any change in capitalization of
Staples, as described in Section 9(a) of the Plan, the Recipient shall, with
respect to the Shares, be entitled to the rights and benefits, and be subject to
the limitations, set forth in Section 9(a) of the Plan.

 

(b)  Liquidation or Dissolution.  In the event of a liquidation or dissolution
of Staples, this Agreement shall be of no further force or effect and no Shares
shall be awarded hereunder, provided that if such liquidation or dissolution
also constitutes a Change in Control as defined in Section 7(a) hereof, then the
provisions of Section 7 and not the provisions of this Section 6(b) shall
govern.

 

(c) Reorganization Event.  In the event of a Reorganization Event as defined in
Section 9(c)(1) of the Plan, the Recipient shall, with respect to the Shares, be
entitled to the rights and benefits, and be subject to the limitations, set
forth in Section 9(c) of the Plan; provided that if such Reorganization Event
also constitutes a Change in Control as defined in Section 7(a) hereof, then the
provisions of Section 7 and not the provisions of this Section 6(c) shall
govern.

 

(d)  Board Authority to Make Adjustments.  Any adjustments under this Section 6
will be made by the Board of Directors, whose determination as to what
adjustments, if any, will be made and the extent thereof will be final, binding
and conclusive.  No fractional shares will be issued with respect to Shares on
account of any such adjustments.

 

2

--------------------------------------------------------------------------------


 

7.              Change in Control.

 

(a)  Definitions.  For purposes of this Agreement, the following terms shall
have the following meanings:

 

(i)  A “Change in Control” shall be deemed to have occurred if (A) any “person”,
as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act
of 1934 (the “Exchange Act”) (other than Staples, any trustee or other fiduciary
holding securities under an employee benefit plan of Staples, or any corporation
owned directly or indirectly by the stockholders of Staples in substantially the
same proportion as their ownership of stock of Staples), is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of Staples representing 30% or more of the combined
voting power of Staples’ then outstanding securities (other than pursuant to a
merger or consolidation described in clause (1) or (2) of subsection (C) below);
(B) individuals who, as of the date hereof, constitute the Board of Directors of
Staples (as of the date hereof, the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors, provided that any
person becoming a director subsequent to the date hereof whose election, or
nomination for election by Staples’ stockholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board (other
than an election or nomination of an individual whose initial assumption of
office is in connection with an actual or threatened election contest relating
to the election of the directors of Staples, as such terms are used in Rule
14a-11 of Regulation 14A under the Exchange Act) shall be, for purposes of this
Agreement, considered as though such person were a member of the Incumbent
Board; (C) the stockholders of Staples approve a merger or consolidation of
Staples with any other corporation, and such merger or consolidation is
consummated, other than (1) a merger or consolidation which would result in the
voting securities of Staples outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity) more than 75% of the combined voting power
of the voting securities of Staples or such surviving entity outstanding
immediately after such merger or consolidation, or (2) a merger or consolidation
effected to implement a recapitalization of Staples (or similar transaction) in
which no “person” (as defined above) acquires more than 30% of the combined
voting power of Staples’ then outstanding securities; or (D) the stockholders of
Staples approve an agreement for the sale or disposition by Staples of all or
substantially all of Staples’ assets, and such sale or disposition is
consummated.

 

(ii) “Surviving Corporation” shall mean (x) in the case of a Change in Control
pursuant to clause (A) or clause (B) of Section 7(a)(i), Staples; (y) in the
case of a Change in Control pursuant to clause (C) of Section 7(a)(i), the
surviving or resulting corporation in such merger or consolidation; and (z) in
the case of a Change in Control pursuant to Clause (D) of Section 7(a)(i), the
entity acquiring the majority of the assets being sold or disposed of by
Staples.

 

(iii) “Cause,” as determined by Staples or the Surviving Corporation (which
determination shall be conclusive), shall mean:

 

(A)          Willful failure by the Recipient to substantially perform his or
her duties with Staples (other than any failure resulting from incapacity due to
physical or mental illness); provided, however, that Staples has given the
Recipient a written demand for substantial performance, which specifically
identifies the areas in which the Recipient’s performance is substandard, and
the Recipient has not cured such failure within 30 days after delivery of the
demand.  No act or failure to act on the Recipient’s part will be deemed
“willful” unless the Recipient acted or failed to act without a good faith or
reasonable belief that his or her conduct was in Staples’ best interest; or

 

(B)           Breach by the Recipient of any provision of any employment,
consulting, advisory, proprietary information, non-disclosure, non-competition,
non-solicitation or other similar agreement between the Recipient and Staples,
including, without limitation, the Proprietary and Confidential Information
Agreement and/or the Non-Compete and Non-Solicitation Agreement; or

 

3

--------------------------------------------------------------------------------


 

(C)           Violation by the Recipient of the Code of Ethics; or

 

(D)          The Recipient’s engagement in intentional deceitful act(s) that
results in (1) an improper personal benefit, or (2) injury to Staples; or

 

(E)           The Recipient’s engagement in fraud or willful misconduct (not
acting in good faith or with reasonable belief that conduct was in the best
interests of Staples) that significantly contributes to Staples preparing a
material financial restatement, other than a restatement of financial statements
that became materially inaccurate because of revisions to generally accepted
accounting principles; or

 

(F)           Failure by the Recipient to devote his or her full working time to
the affairs of Staples except as may be authorized in writing by Staples’ CEO or
other authorized Staples official; or

 

(G)           The Recipient’s engagement in business other than the business of
Staples except as may be authorized in writing by Staples’ CEO or other
authorized Staples official; or

 

(H)          The Recipient’s engagement in misconduct, which is demonstrably and
materially injurious to Staples.

 

For purposes of the definition of Cause contained in Section 7(a) and Section 8
regarding forfeiture and recovery for Misconduct, any reference therein to
Staples (other than with respect to defining the Board of Directors) shall also
include any entity that Staples directly or indirectly controls.

 

(b) Effect of Change in Control. Notwithstanding the provisions of Section 2, if
while the Recipient is employed by Staples (1) a Change in Control of Staples
occurs on or prior to the March 2013 Board Meeting Date, then the greater of (X)
a number of Shares equal to the Target Award or (Y) the number of Shares
determined to be issuable under Section 2(b) of this Agreement will be awarded
and fully vest or (2) if a Change in Control of Staples occurs after the March
2013 Board Meeting Date but prior to a Vesting Date, all unvested Shares will
fully vest, in each case, if:

 

(i) At the time the Change in Control is deemed to occur, the Recipient:

 

(A) Is not offered employment with the Surviving Corporation (or is not allowed
to continue his or her employment, if the Surviving Corporation is Staples) in a
position (1) in which the title, employment duties and responsibilities,
conditions of employment, and the level of compensation and benefits are at
least equivalent to those in effect during the 90-day period immediately
preceding the Change in Control and (2) that does not involve a relocation of
the Recipient’s principal place of employment of more than an additional 50
miles from the Recipient’s primary residence at the time of the Change in
Control, or

 

(B) Does not accept (or continue) employment with the Surviving Corporation
(regardless of position, compensation or location) (other than as a result of
retirement); or

 

(ii) Within one year following the date of the Change in Control, the Recipient
either:

 

(A) Is discharged without Cause; or

 

(B) Resigns or retires because his or her title or employment duties and
responsibilities are diminished, his or her conditions of employment are
adversely changed, the level of his or her compensation and benefits are
reduced, or his or her principal place of employment is relocated

 

4

--------------------------------------------------------------------------------


 

by more than an additional 50 miles from his or her primary residence at the
time of the Change in Control.

 

Awards and vesting of Shares pursuant to clause (i) above will be effective
immediately prior to the Change in Control.  Awards and vesting of Shares
pursuant to clause (ii) above will be effective upon the date of discharge,
resignation or retirement. The effective date for vesting pursuant to this
Section 7(b) will be considered a Vesting Date hereunder.

 

8.              Forfeiture and Recovery for Misconduct

 

(a)           Right of Recovery.

 

Notwithstanding any other provision of the Plan or this Agreement to the
contrary, if the Board of Directors of Staples (or its authorized designee, the
“Board”) determines during the Recovery Period (as defined in this Section 8(a)
below) that a Recipient has engaged in any of the conduct set forth in clauses
(B) through (E) of Section 7(a)(iii) (which determination shall be conclusive,
“Misconduct”), the Board, subject to the limitations set forth in this Section
8, may in its sole discretion (1) terminate such Recipient’s participation in
the Plan and/or (2) treat any outstanding unvested Shares granted under the Plan
as forfeited, and/or (3) demand that the Recipient pay in cash or transfer in
Shares the amount described in Section 8(b); provided, however, that in the
event the Board determines during the Recovery Period that the Recipient engaged
in Misconduct as described in clause (E) of Section 7(a)(iii) (“Restatement
Misconduct”), the Board shall in all circumstances, in addition to any other
recovery action taken, require forfeiture and demand repayment pursuant hereto.

 

“Recovery Period” means (1) if the Misconduct relates to Restatement Misconduct,
or the Misconduct consists of acts or omissions relating to Staples’ financial
matters that in the discretion of the Board are reasonably unlikely to be
discovered prior to the end of the fiscal year in which the Misconduct occurred
and the completion of the outside audit of Staples’ annual financial statements,
the period during which the Recipient is employed by Staples and the period
ending 18 months after the Recipient’s last day of employment; (2) if the
Misconduct relates to the breach of any agreement between the Recipient and
Staples, the term of the agreement and the period ending six months following
the expiration of the agreement, and (3) in all other cases, the period during
which the Recipient is employed by Staples and the period ending six months
after the Recipient’s last day of employment.  If during the Recovery Period the
Board gives written notice to the Recipient of potential Misconduct, the
Recovery Period shall be extended for such reasonable time as the Board may
specify is appropriate for it to make a final determination of Misconduct and
seek enforcement of any of its remedies described above.  Staples’ rights
pursuant to this Section 8 shall terminate on the effective date of a Change in
Control and no Recovery Period shall extend beyond that date except with respect
to any Recipient for which the Board prior to such Change in Control gave
written notice to such Recipient of potential Misconduct.

 

For purposes of administratively enforcing its rights under this Section 8,
during any period for which potential Misconduct has been identified by Staples,
the Board may (1) suspend such Recipient’s participation in the Plan, or with
respect to any award under the Plan, or (2) temporarily withhold, in whole or in
part, the award of any Shares pursuant to this Agreement and the vesting of any
award or the transfer of any shares relating to any award made under the Plan.

 

 (b)          Amount of Recovery.

 

With respect to Misconduct described in Section 7(a)(iii)(B) (breach of
agreement) and Section 7(a)(iii)(C) (violation of Code of Ethics), and in
addition to Staples’ right to effect a termination of participation and a
forfeiture of outstanding awards and unvested Shares under the Plan, at the
Board’s discretion, vested Shares shall be deemed repurchased by Staples at a
repurchase price of zero and ownership of all right, title and interest in and
to the Shares shall be forfeited and revert to Staples as of the date of such
termination; or, if the Recipient at such time no longer owns such Shares,
Staples shall be

 

5

--------------------------------------------------------------------------------


 

entitled to recover from the Recipient the gross profit earned by the Recipient
upon the disposition (whether by sale, gift, donation or otherwise) of such
Shares.

 

With respect to Misconduct described in Section 7(a)(iii)(D) (intentional
deceitful acts), and in addition to Staples’ right to effect a termination of
participation and a forfeiture of outstanding awards and unvested Shares under
the Plan, the Board may recover from the Recipient the amount (in cash or
Shares) determined by the Board in its sole discretion to represent the
financial impact of the Misconduct upon Staples; provided, however, that such
recovery amount shall be reduced by the value of any forfeited outstanding
awards under this Agreement (value to be determined by the Target Award for any
such forfeited outstanding awards and the grant date fair market value of any
forfeited unvested Shares) and any amounts recovered from the Recipient under
Staples’ cash bonus plans and other short term or long term incentive plans as a
result of such Misconduct.

 

With respect to Restatement Misconduct, and in addition to Staples’ right to
effect a termination of participation and a forfeiture of outstanding awards and
unvested Shares under the Plan, vested Shares that were the subject of an award
with a Performance Cycle that includes any portion of a fiscal year that is the
subject of an accounting restatement shall be deemed repurchased by Staples at a
repurchase price of zero and ownership of all right, title and interest in and
to such Shares shall be forfeited and revert to Staples as of the date of such
termination; or, if the Recipient at such time no longer owns such Shares,
Staples shall be entitled to recover from the Recipient (1) the gross profit
earned by the Recipient upon the disposition (whether by sale, gift, donation or
otherwise) of such Shares and (2) the gross profit earned by the Recipient upon
the disposition (whether by sale, gift, donation or otherwise) of any securities
of Staples during the twenty-four (24) month period following the first public
issuance of the financial statements that are the subject of an accounting
restatement.

 

The term “recover” or “recovered” shall include, but shall not be limited to,
any right of set-off, reduction, recoupment, off-set, forfeiture, or other
attempt by Staples to withhold or claim payment of an award or any proceeds
thereof (including any proceeds from the sale or other disposition of Shares). 
For purposes of any recovery of Shares, Staples may treat Shares as fungible and
shall not be required to identify, trace, or recover specific Shares.  Staples’
right of forfeiture and recovery of awards shall not limit any other right or
remedy available to Staples for an Recipient’s Misconduct, whether in law or
equity, including but not limited to injunctive relief, terminating the
Recipient’s employment with Staples, or taking other legal action against the
Recipient.

 

The amount that may be recovered under this Section 8 shall be determined on a
gross basis without reduction for taxes paid or payable by a Recipient.

 

9.             Withholding Taxes.  Staples’ obligation to deliver the Shares
shall be subject to the Recipient’s satisfaction of all applicable federal,
state and local income and employment tax withholding requirements.  Staples may
deduct any such tax obligations from any payment of any kind otherwise due to
the Recipient, including salary and bonus payments, and may withhold or sell a
sufficient number of Shares on behalf of the Recipient to satisfy such tax
obligations.  Subject to Staples’ prior approval, which may be withheld in its
sole discretion, the Recipient may elect to satisfy such tax withholding
obligations (i) by causing Staples to withhold Shares or (ii) by delivering to
Staples shares of Common Stock already owned by the Recipient.

 

6

--------------------------------------------------------------------------------


 

10.          Transferability.  This Agreement may not be sold, assigned,
transferred, pledged, hypothecated or otherwise disposed of (whether by
operation of law or otherwise) (collectively, a “transfer”) by the Recipient,
except that this Agreement may be transferred by the laws of descent and
distribution.  The Recipient may only transfer Shares that may be issued
pursuant to this Agreement following a Vesting Date.

 

11.       Miscellaneous.

 

(a)  Except as provided herein, this Agreement may not be amended or otherwise
modified unless evidenced in writing and signed by Staples and the Recipient
unless the Board of Directors determines that the amendment or modification,
taking into account any related action, would not materially and adversely
affect the Recipient.

 

(b)  All notices under this Agreement shall be mailed or delivered by hand to
Staples at its main office, Attn: Secretary, and to the Recipient to his or her
last known address on the employment records of Staples or at such other address
as may be designated in writing by either of the parties to one another.

 

(c)  This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware.

 

7

--------------------------------------------------------------------------------